By Judge William R. Shelton
On April 9,1999, the parties appeared by counsel on the defendant’s Plea of Res Judicata. At the hearing, the Court took the matter under advisement. Upon consideration of the evidence submitted, the relevant case law, and the Court’s own research, the Court will rule as follows.
This matter was originally filed on January 5,1995, as file number CL9520. On March 12, 1996, the plaintiff nonsuited the action and refiled the present matter on July 16, 1996, within die six-month period pursuant to Virginia Code § 8.01-229. On July 7, 1997, the plaintiff filed suit against Janice Gray, among other defendants, in the United States District Court for the Eastern District of Virginia. On October 1,1997, the plaintiff filed a suit in the Circuit Court for the City of Richmond, which was identical to the suit filed in the federal court. On November 26,1997, the federal court dismissed the suit pending before it on grounds that the action was barred by the statute of limitations. The federal court determined that the cause of action accrued in August 1993, and therefore, the statute of limitations on all of the claims had expired prior to the July 7,1997, filing date. On July 23,1998, the Fourth Circuit Court of Appeals affirmed the district court’s decision, and on October 21,1998, the Richmond Circuit Court dismissed their suit on grounds of res judicata.
The defendant argues that the cause of action before this Court is also barred by the doctrine of res judicata.
*54Generally, once a final judgment on the merits has been rendered in a particular cause of action, the plaintiff is barred by res judicata from trying the same cause of action in a later or subsequent lawsuit.
Without determining whether the federal court’s dismissal on grounds of the statute of limitations may be considered a “judgment on the merits,” die Court denies the defendant’s Plea of Res Judicata. It would be inconsistent for this Court to hold that this matter, which was filed within die statute of limitations period identified by die federal court, is barred by the doctrine of res judicata merely because the federal suit was not filed within die proscribed statute of limitations.